Citation Nr: 1608888	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of housebound status.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1955 to December 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an August 2010 rating decision by the VA RO in Milwaukee, Wisconsin.

In the June 2013 substantive appeal, the Veteran requested a hearing before a member of the Board.  As he failed to report to his scheduled hearing in February 2016 without explanation, his hearing request is deemed to have been withdrawn.

The claims for an increased rating for bilateral hearing loss disability and for SMC based on the need for regular aid and attendance of another person or on account of housebound status are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the current appeal, the Veteran was provided adequate notice in response to his claim for service connection for tinnitus.  The record shows that the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim for service connection for tinnitus.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  He has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, service connection has been granted for bilateral hearing loss disability based on acoustic trauma sustained during active service.  Therefore, the Board concedes that the Veteran did indeed sustain acoustic trauma during active service.  

STRs are silent for complaints, or a diagnosis, of tinnitus during the Veteran's active service.  Additionally, there is no indication from the record that the Veteran has asserted that he actually experiences tinnitus, let alone that he experienced tinnitus during his active service.

A review of the post-service medical records shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his bilateral hearing loss disability.  There is no indication from the record that the Veteran has reported symptoms of tinnitus during the course of his treatment at the VA Medical Center, to include appointments with the audiology department.  

At a June 2010 VA audiology evaluation, the Veteran denied current symptoms of tinnitus.  Therefore, the examiner could not make a diagnosis of tinnitus.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing the Veteran to have a diagnosis of tinnitus, or that he has even made subjective complaints of experiencing tinnitus, at any time during the current appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In a March 2012 VA Medical Center audiology consultation record, the Veteran reported that he felt like his bilateral hearing loss disability had increased in severity.  He was last afforded a VA audiology evaluation of his bilateral hearing loss disability in June 2010.  As he has indicated that his bilateral hearing loss disability may have increased in severity since his last VA audiology evaluation, the Board finds that he should be afforded a new VA audiology evaluation to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss.  Also, current treatment records should be identified and obtained before a decision is made with regard to this disorder.

Regrettably, the Board finds that additional development is required before the remaining claims on appeal are decided.  With regard to the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance of another person or on account of housebound status, the Board finds that the Veteran's June 2013 statement constitutes a timely notice of disagreement with the June 2013 rating decision in which he was denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of housebound status.  Further review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, identify and obtain any outstanding VA and private audiological treatment records not already of record in the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA audiology evaluation report comports with this remand.  Undertake any other development found to be warranted. 

4.  Then, readjudicate the claim for an initial rating in excess of 10 percent for bilateral hearing loss disability.  If the decision is in anyway adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

5.  Issue a statement of the case as to the claim for SMC based on the need for regular aid and attendance of another person or on account of housebound status.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return that issue to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


